Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Karl Hefter on 2/14/22.
The application has been amended as follows: 
In Claim 8, after the phrase “card-sleeve pairs are stacked” delete “:” and insert “.”
In Claim 14, after the phrase “card-sleeve pairs are stacked” delete “:” and insert “.”

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “during playing of the game: capture, via the RFID tag reader, a first set of RFID tag values from a first set of radio-frequency-identification tags affixed to a first set of card-sleeve pairs from the plurality of card-sleeve pairs in the deck of playing cards; capture, via the RFID tag reader after at least one card-sleeve pair is removed from the deck of playing cards, a second set of RFID tag values from a second set of radio-frequency-identification tags affixed to a second set of card-sleeve pairs from the plurality of card-sleeve pairs in the deck of playing cards; determine a third set of RFID tag values based on a comparison between the first set and the second set of RFID tag values; determine an identification of at least one playing card of the at least one card-sleeve pairs based on the card deck mapping information and the third set of RFID tag values; generate strategy information for the game based on the at least one identified playing card; capture, via the camera, an image of a playing card that is played or discarded during the game; identify the played or discarded card based on the image; and modify the strategy information for the game based on the played or discarded card”, (with respect to Claim 9) “determining an identification of each respective card of the plurality of playing cards based on the image of the respective cards; modifying an RFID tag value of each respective RFID tag affixed to each respective sleeve in association with the respective card being inserted into the respective sleeve based on the identification of each respective card; capturing, prior to at least one card-sleeve pair being removed from the deck, a first set of modified RFID tag values of the cards in the deck; removing at least one card-sleeve pair from the deck; capturing, after at least one card-sleeve pair is removed from the deck during the playing of the card game, a second set of modified RFID tag values of the cards in the deck; and determining an identification of at least one card that has been removed from the deck based on at least one modified RFID tag value being in the first set of modified RFID tag values but not in the second set of modified RFID tag values”, (with respect to Claim 16) “determine an identification of at least one card that is associated with the third set of RFID tag values based on the card deck mapping information; obtain a RFID tag value from a radio-frequency-identification tag associated with a card that is played or discarded during playing of a card game; identify the played or discarded card based on the RFID tag value and the card deck mapping information; and generate strategy information for the card game based on the played or discarded card”, (with respect to Claim 21) “modifying an RFID tag value of each respective RFID tag affixed to each respective sleeve in association with the respective card being inserted into the respective sleeve based on the identification of each respective card; capturing, prior to at least one card-sleeve pair being removed from the deck, a first set of modified RFID tag values of the cards in the deck; removing at least one card-sleeve pair from the deck; capturing, after at least one card-sleeve pair is removed from the deck during the playing of the card game, a second set of modified RFID tag values of the cards in the deck; and determining an identification of at least one card that has been removed from the deck based on at least one modified RFID tag value being in the first set of modified RFID tag values but not in the second set of modified RFID tag values; generating strategy information for the game based on the at least one identified card; capturing a second image of a card that is played during the playing of the card game; identifying the played card based on the second image; and modifying the strategy information for the card game based on the played card”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Tracking playing cards using RFID tags is well known in the art. For instance, Wong (2018/0043259) in view of Ito et al. (10930120) teaches tracking playing cards using RFID tags. However, Wong in view of Ito is silent on “during playing of the game: capture, via the RFID tag reader, a first set of RFID tag values from a first set of radio-frequency-identification tags affixed to a first set of card-sleeve pairs from the plurality of card-sleeve pairs in the deck of playing cards; capture, via the RFID tag reader after at least one card-sleeve pair is removed from the deck of playing cards, a second set of RFID tag values from a second set of radio-frequency-identification tags affixed to a second set of card-sleeve pairs from the plurality of card-sleeve pairs in the deck of playing cards; determine a third set of RFID tag values based on a comparison between the first set and the second set of RFID tag values; determine an identification of at least one playing card of the at least one card-sleeve pairs based on the card deck mapping information and the third set of RFID tag values; generate strategy information for the game based on the at least one identified playing card; capture, via the camera, an image of a playing card that is played or discarded during the game; identify the played or discarded card based on the image; and modify the strategy information for the game based on the played or discarded card”, or “determining an identification of each respective card of the plurality of playing cards based on the image of the respective cards; modifying an RFID tag value of each respective RFID tag affixed to each respective sleeve in association with the respective card being inserted into the respective sleeve based on the identification of each respective card; capturing, prior to at least one card-sleeve pair being removed from the deck, a first set of modified RFID tag values of the cards in the deck; removing at least one card-sleeve pair from the deck; capturing, after at least one card-sleeve pair is removed from the deck during the playing of the card game, a second set of modified RFID tag values of the cards in the deck; and determining an identification of at least one card that has been removed from the deck based on at least one modified RFID tag value being in the first set of modified RFID tag values but not in the second set of modified RFID tag values”, or “determine an identification of at least one card that is associated with the third set of RFID tag values based on the card deck mapping information; obtain a RFID tag value from a radio-frequency-identification tag associated with a card that is played or discarded during playing of a card game; identify the played or discarded card based on the RFID tag value and the card deck mapping information; and generate strategy information for the card game based on the played or discarded card”, or “modifying an RFID tag value of each respective RFID tag affixed to each respective sleeve in association with the respective card being inserted into the respective sleeve based on the identification of each respective card; capturing, prior to at least one card-sleeve pair being removed from the deck, a first set of modified RFID tag values of the cards in the deck; removing at least one card-sleeve pair from the deck; capturing, after at least one card-sleeve pair is removed from the deck during the playing of the card game, a second set of modified RFID tag values of the cards in the deck; and determining an identification of at least one card that has been removed from the deck based on at least one modified RFID tag value being in the first set of modified RFID tag values but not in the second set of modified RFID tag values; generating strategy information for the game based on the at least one identified card; capturing a second image of a card that is played during the playing of the card game; identifying the played card based on the second image; and modifying the strategy information for the card game based on the played card”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715